DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 31, 2021 has been entered. 
The nonstatutory double patenting rejection of claims 1-20, set forth in the Office Action mailed February 4, 2021, is hereby withdrawn in view of the terminal disclaimer. 
Claims 1-20 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,608,672 B2 and U.S. Patent No. 10,608,673 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Zukunft et al. (U.S. Patent Application Publication No. 2016/0329978 A1) discloses: A method, in a decoder, of decoding as a codeword a plurality of symbols received from a data sender using a noisy data channel, the method comprising: selecting, by a noise guesser according to a noise guessing order, a sequence of noise symbols previously unselected for the received plurality of symbols (Claim 14: “14. A method, comprising: receiving, on a first channel, a sequence of symbols, estimating a noise .
However, the Examiner finds Zukunft does not teach or suggest the claimed “forming, in a buffer, a block of symbols by inverting a noise effect, of the selected sequence of noise symbols, on the received plurality of symbols; and determining whether the formed block of symbols is a codeword.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claim 20 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 20 is allowable for the same reasons as set forth above in claim 1.
	Claims 2-19 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112